Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 11, 13-20, and 23-32 are currently pending.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant argues against the rejections of claims 1 and 11 by prior art Park under 35 USC 102(a)(1). Applicant primarily argues that Park fails to teach “an energy source that generates energy” and an energy guide that selectively receives energy from the energy source, the energy guide guiding the energy from the energy source to the balloon interior”.
	Park teaches a system using coolant as an energy source to treat tissue by cooling it (cryotherapy). Applicant argues on pg. 11 that Park does not have an energy source that generates energy and that the claim language has been too broadly interpreted to include the coolant supply of Park as an energy source. 
	Examiner responds by looking at the claim language and the potential scope of the claims given a broadest reasonable interpretation of the claim language. Claiming “an energy source that generates energy” in a system that is a “catheter system for treating a treatment site within or adjacent to a vessel wall within a body of a patient” leaves open the possibility for many different modalities of treatment. As pointed out by the applicant, the instant spec describes how the energy source could be a laser or electrodes, which may involve light or electricity as the energy generated, but examiner considers that one of ordinary skill in the art would recognize that catheter based treatments using thermal energy (heat or cold) would also be considered as part of a catheter based treatment system to meet the limitation of an “energy source which generates energy”.
	Park teaches a system wherein coolant is used as a source of thermal energy. Energy is defined as “the ability of something (such as heat, light, or running water) to be active or do work” (Definition from https://www.britannica.com/dictionary/energy). As seen in Park Fig 6 and described in para [0119]-[0121], a coolant system is provided to supply the balloon system with a constant supply of coolant controlled to have a regulated temperature. The system of Park generates a specific coolant temperature based on what is required for each treatment [0129].  The cooled liquid in this case has thermal energy that is used to perform the work of cooling tissue to a temperature appropriate for cryotherapy [0128]. 
	Applicant further argues that cooling element 11 in Park is not an energy guide that selectively receives energy from an energy source, and the cooling element 11 does not guide the energy from the energy source into the balloon interior. As noted above the claim language used to describe the limitations: “an energy guide that selectively receives energy from the energy source”, is written with broad language not specific to any type of energy that may be delivered into a balloon interior. In the case of Park, the cooling element 11 serves to guide/transfer specified amounts/volumes of coolant (which provides thermal energy to cool tissue) to create a specific temperature for treatment [0119]-[0121] toward the inflated balloon of the system, and the distal end of the cooling element is disposed in a central position of the balloon [0099]-[0100] Fig 4. 
	Applicant argues that this coolant tubing/energy guide system does not selectively receive energy. This claim language of selectively receiving energy is vague and the manner in which the energy may be received must be interpreted according to a broadest reasonable interpretation. Examiner considers that the energy guide/tube which receives the coolant from a vacuum pump system in which a “The coolant cylinder 1001 has a dip tube and spigot valve for controlling the supply of the coolant “ and “tri-connector maintains the injection tube, the vacuum tube and the inflation tube as separate from each other. The tri-connector also connects to the catheter shaft 1006 and thereby supports fluid and/or gas communication between the catheter and the coolant supply, vacuum pump, and inflation device.” [0119], by this disclosure the system of Park may “selectively“ receive coolant based on the operation of the vacuum pump and the valves of the system. These features allow for the coolant to only be selectively drawn into the catheter at an appropriate time for treatment of the area at the distal balloon. 
	Applicant argues that “the cooling element 11 in Park is functionally the opposite of the energy guide 122 of the present application. The cooling element 11 reduces energy (thermal) within the balloon 70 and the energy guide 122 increases the energy within the balloon 104, in order to generate a plasma in the balloon fluid 124. As provided on page 13 of the present application, "the catheter system 100 can alternatively include any suitable energy source 124 and energy guides 122A for purposes of generating the desired plasma in the balloon fluid 132 within the balloon interior 146."” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increasing the energy within the balloon in order to generate plasma) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, claim 11 has been amended to include a limitation “wherein at least a portion of the energy guide intersects the balloon central axis”. Applicant argues Park fails to teach this limitation. However, as can be seen in Fig 5 of Park, the energy guide 11 overlaps in space or intersects the balloon central axis 50. 
	Applicant argues against rejections under 35 USC 103 in light of prior art Hawkins and Park. Applicant argues three points on the merits of combining Park in view of Hawkins: (i) the cited references teach away from their combination/modification, (ii) the proposed modification/combination renders one or more of the cited references inoperable or unfit for its intended purpose, and (iii) the proposed modification changes the principle under which one or more of the cited references are
designed to operate.
	In order to demonstrate how Park and Hawkins may appropriately be combined, the rejection under 35 USC 103 is reordered to read as Hawkins in view of Park according to MPEP 1207.03(a) “4. Changing the order of references in the statement of rejection, but relying on the same teachings of those references.”  
	In this revised order of references, Hawkins is relied on for teaching an energy source that generates energy; and an energy guide that selectively receives energy from the energy source and guides the energy into the balloon interior to generate plasma in the balloon fluid within the balloon interior, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon wall adjacent to the treatment site. From the nonfinal rejection: “Hawkins teaches a balloon catheter (Title) wherein a laser source may deliver pulses of laser energy via a fiber energy guide to the balloon interior (Fig 17, [0059] a laser fiber 122 connected to a pulsed laser generator delivers light to a balloon interior), to generate plasma in the balloon fluid within the balloon interior, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon wall adjacent to the treatment site [0003][0052]-[0056] [0059] (the laser system may generate plasma in the same manner as the described electrode example [0010], which generates plasma to cause bubble formation and decomposition which sends pressure in waves throughout the balloon”.
	Park is then relied upon to teach an asymmetrical balloon including a balloon wall that defines a balloon interior, the balloon being configured to retain a balloon fluid within the balloon interior, the balloon being selectively inflatable with the balloon fluid to expand to an inflated state wherein the balloon wall is position able substantially adjacent to the treatment site [0057]-[0062], the balloon further including (i) a balloon proximal end, (ii) an opposed balloon distal end, (iii) a balloon end axis that extends through the balloon proximal end and the balloon distal end when the balloon is in the inflated state, and (iv) a balloon central axis that extends through a geometric center of the balloon when the balloon is in the inflated state, the balloon central axis being spaced apart from and substantially parallel to the balloon end axis [(0057]-[0062] [0105]-[0109] (Figs 4 & 5, the balloon has proximal and distal ends with two axes, a central axis 50 and an offset axis the guide wire lumen is oriented on, which is equivalent to the balloon end axis claimed), the balloon having a balloon radius [0108], the balloon central axis being spaced apart from the balloon end axis (Fig 5, [0105]-[0109] when considering the dimensions given in Fig 5 this limitation is met); a guidewire lumen (GWL 17) that extends at least between the balloon proximal end and the balloon distal end, the guidewire lumen being positioned offset from the balloon central axis [0046][0107] (Fig 4 & 5, guidewire lumen 17 is offset from the central axis along the length of the balloon) and wherein the guidewire lumen is positioned substantially coaxially with the balloon end axis (Fig 4 & 5, GWL 17 is positioned along a balloon axis that extends along the length of the balloon), a catheter shaft [0038], wherein the balloon is coupled to the catheter shaft [0038][0057] (catheter shaft 2, in Fig 4) and wherein the catheter shaft includes a longitudinal axis, and wherein the longitudinal axis is substantially coaxial with the balloon end axis [0036][0039][0046][0105] (Fig 4, catheter shaft 2 extends along coaxially with the other balloon axes, where cooling element 11 and GWL 17 are disposed) and an energy guide that selectively receives energy from the energy source, the energy guide guiding the energy from the energy source into the balloon interior, wherein the energy guide includes a guide distal end that is positioned on the balloon central axis when the balloon is in the inflated state ([0047][0057]-[0061] a cooling element 11 guides the coolant/energy from the energy source into the balloon interior, the distal end of this cooling element 11 is disposed on the central axis when the balloon is inflated, Figs 4 & 5).
	Hawkins teaches system for generating shock waves within a balloon catheter using electrodes and Park teaches a system for positioning an active element (cooling element 11) of a balloon catheter in an asymmetric balloon. These inventions make use of different energy forms as a mechanism for treating tissue, but examiner notes that in the above combination, the energy source and energy guide of Hawkins need not be replaced with the cooling modality of Park. Rather, the system of Hawkins, which already relies on common catheter components (a guidewire/guidewire lumen to place a balloon within a vessel, a balloon that may be filled with fluid to expand it [0038], and an energy guide 122 to direct energy for treatment into a balloon [0059]) may be modified to make use of the geometric layout of the asymmetric balloon catheter system of Park to place the energy guide of Hawkins along a central axis within the asymmetric balloon. This positioning allows the system of Park to cool the balloon uniformly [0006][0047][0059], this positioning will similarly allow for the generated pressure wave of Hawkins to disperse evenly from a central point to the peripheral of the fluid filled balloon. 
	 In light of applicant’s arguments on the inappropriate combination of references, examiner finds no indication that the above combination of references teaches away from combination, nor that this combination would render the system inoperable/change the principle of operation. The combination of references does not teach away from the combination. Examiner notes the applicant’s arguments on the modality of therapy (cryotherapy vs shockwave) and their classifications in different areas as indicators that one teaches away from the other. However, as detailed above, the elements that are combined here are primarily related to the construction of an asymmetric balloon and details on the placement of an energy delivery source within the balloon. One of ordinary skill in the art would have ample motivation to search and make use of art/techniques relating to different types of balloon catheters designed for therapy delivered to vessel walls. Making use of the asymmetric construction as taught in Park does render the system inoperable or change the principle of operation of Hawkins. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims are directed towards “an energy source that generates energy” as well as “an energy guide that selectively receives energy from the energy source”. These claims reference a generic energy source and energy guide and leave open ended the scope of the claim based on the type of energy employed in the system. Energy itself can be defined as “the capacity for doing work.” And “It may exist in potential, kinetic, thermal, electrical, chemical, nuclear, or other various forms.”  (https://www.britannica.com/science/energy) 
	When searching the instant application for details on how the applicant discloses these aspects of the invention, examiner finds only references to light from lasers or electricity and electrodes as energy sources paired with energy guides within the claimed system (see pg. 6 of specification). This leaves in doubt that the claimed invention is enabled for all other types of energy that fall within the scope of the claimed language. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intersects” in claim 2, 11, and 31 is used by the claim to mean “the energy guide intersects the balloon central axis”, which upon examination of the drawings corresponds to Fig 2A where the energy guide 222A runs along essentially the same path as the central axis 260, while the accepted meaning is “Intersects - to divide (something) by passing through or across it or to meet and cross at one or more points” (https://www.britannica.com/dictionary/intersects). There appears to be a discrepancy between the meaning of intersects and what is intended/shown in the disclosure’s drawings.  The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 13-16, 23, 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20190209368 A1) (previously cited).
	Regarding claims 1, 11, and 23, Park teaches a catheter system (Title) for treating a treatment site within or adjacent to a vessel wall within a body of a patient [0020], the catheter system comprising: an energy source that generates energy [0042][0058]-[0059] (a cooling element 11 delivers thermal energy/cooling from a pressurize flow of coolant [0050], the flowing coolant in this case is the thermal energy source); an asymmetrical balloon including a balloon wall that defines a balloon interior, the balloon being configured to retain a balloon fluid within the balloon interior, the balloon being selectively inflatable with the balloon fluid to expand to an inflated state wherein the balloon wall is positionable substantially adjacent to the treatment site [0057]-[0062], the balloon further including (i) a balloon proximal end, (ii) an opposed balloon distal end, (iii) a balloon end axis that extends through the balloon proximal end and the balloon distal end when the balloon is in the inflated state, and (iv) a balloon central axis that extends through a geometric center of the balloon when the balloon is in the inflated state, the balloon central axis being spaced apart from and substantially parallel to the balloon end axis [0057]-[0062] [0105]-[0109] (Figs 4 & 5, the balloon has proximal and distal ends with two axes, a central axis 50 and an offset axis the guide wire lumen is oriented on, which is equivalent to the balloon end axis claimed), the balloon having a balloon radius [0108], the balloon central axis being spaced apart from the balloon end axis by an axis spacing distance of at least approximately five percent of the balloon radius (Fig 5, [0105]-[0109] when considering the dimensions given in Fig 5 this limitation is met); and an energy guide that selectively receives energy from the energy source, the energy guide guiding the energy from the energy source into the balloon interior, wherein the energy guide includes a guide distal end that is positioned on the balloon central axis when the balloon is in the inflated state ([0047][0057]-[0061] a cooling element 11 guides the coolant/energy from the energy source into the balloon interior, the distal end of this cooling element 11 is disposed on the central axis when the balloon is inflated, Figs 4 & 5). Further, in claim 11 and 23, “wherein at least a portion of the energy guide intersects the balloon central axis” (Fig 5 of Park, the energy guide 11 overlaps in space or intersects the balloon central axis 50).
	Regarding claims 13, and 14, Park teaches a system substantially as claimed in claim 11. Park further teaches a system further comprising a guidewire lumen (GWL 17) that extends at least between the balloon proximal end and the balloon distal end, the guidewire lumen being positioned offset from the balloon central axis [0046][0107] (Fig 4 & 5, guidewire lumen 17 is offset from the central axis along the length of the balloon) and wherein the guidewire lumen is positioned substantially coaxially with the balloon end axis (Fig 4 & 5, GWL 17 is positioned along a balloon axis that extends along the length of the balloon).
	Regarding claims 15, and 16, Park teaches a system substantially as claimed in claim 11. Park further teaches a system further comprising a catheter shaft [0038], wherein the balloon is coupled to the catheter shaft [0038][0057] (catheter shaft 2, in Fig 4) and wherein the catheter shaft includes a longitudinal axis, and wherein the longitudinal axis is substantially coaxial with the balloon end axis [0036][0039][0046][0105] (Fig 4, catheter shaft 2 extends along coaxially with the other balloon axes, where cooling element 11 and GWL 17 are disposed).
	Regarding claim 25, Park teaches a system substantially as claimed in claim 1. Further , Park teaches wherein the balloon further includes a balloon proximal end, an opposed balloon distal end, and a balloon end axis that extends through the balloon proximal end and the balloon distal end when the balloon is in the inflated state, the balloon end axis being offset from the balloon central axis (Fig 4 and 5 the guidewire lumen 17 extends from a balloon proximal to a distal end and in Fig 5 you can see this axis is offset from the central axis).
	Regarding claim 26, Park teaches a system substantially as claimed in claim 1. Further , Park teaches wherein the balloon is asymmetrical in the inflated state [0061]-[0062].

    PNG
    media_image1.png
    320
    368
    media_image1.png
    Greyscale
	Regarding claim 28, Park teaches a system substantially as claimed in claim 13. Further, Park  teaches wherein the balloon wall has (i) a balloon radius, (ii) a first wall side, and (iii) a second wall side, the balloon including a first wall distance between the first wall side and the energy guide and a second wall distance between the second wall side and the guidewire lumen, the first wall distance being greater than the balloon radius, the second wall distance being less than the balloon radius (Examiner considers that a first and second wall may refer to any wall of the balloon based on the claim language; In Fig 5, as seen below arrow 1 shows the balloon radius, while 2 shows a first wall to energy guide distance and 3 shows a second wall to guidewire lumen, these satisfy the length requirements of the claim ).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 20, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 20120221013 A1) in view of Park (US 20190209368 A1)(both previously cited).
	Regarding claims 1, 11, 20, 27 and 31, Hawkins teaches a balloon catheter (Title) wherein a laser source (energy source) may deliver pulses of laser energy via a fiber energy guide to the balloon interior (Fig 17, [0059] a laser fiber 122 connected to a pulsed laser generator delivers light to a balloon interior), to generate plasma in the balloon fluid within the balloon interior, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon wall adjacent to the treatment site [0003][0052]-[0056] [0059] (the laser system may generate plasma in the same manner as the described electrode example [0010], which generates plasma to cause bubble formation and decomposition which sends pressure in waves throughout the balloon”.
	Hawkins teaches a system with a guidewire/guidewire lumen to place a balloon within a vessel, a balloon that may be filled with fluid to expand it [0038], and an energy guide 122 to direct energy for treatment into a balloon [0059] but does not teach an asymmetrical balloon including a balloon wall that defines a balloon interior, the balloon being configured to retain a balloon fluid within the balloon interior, the balloon being selectively inflatable with the balloon fluid to expand to an inflated state wherein the balloon wall is configured to be positioned substantially adjacent to the treatment site, the balloon further including (i) a balloon proximal end, (ii) an opposed balloon distal end, (iii) a balloon end axis that extends through the balloon proximal end and the balloon distal end when the balloon is in the inflated state, and (iv) a balloon central axis that extends through a geometric center of the balloon when the balloon is in the inflated state, the balloon central axis being spaced apart from and substantially parallel to the balloon end axis; 7a guidewire lumen that extends between the balloon proximal end and the balloon distal end, the guidewire lumen being positioned substantially along the balloon end axis and offset from the balloon central axis; a catheter shaft including a longitudinal axis that is substantially coaxial with the balloon end axis, the balloon being coupled to the catheter shaft; and the energy guide including a guide distal end that is positioned on the balloon central axis when the balloon is in the inflated state.
	Park is relied upon to teach an asymmetrical balloon including a balloon wall that defines a balloon interior, the balloon being configured to retain a balloon fluid within the balloon interior, the balloon being selectively inflatable with the balloon fluid to expand to an inflated state wherein the balloon wall is position able substantially adjacent to the treatment site [0057]-[0062], the balloon further including (i) a balloon proximal end, (ii) an opposed balloon distal end, (iii) a balloon end axis that extends through the balloon proximal end and the balloon distal end when the balloon is in the inflated state, and (iv) a balloon central axis that extends through a geometric center of the balloon when the balloon is in the inflated state, the balloon central axis being spaced apart from and substantially parallel to the balloon end axis [(0057]-[0062] [0105]-[0109] (Figs 4 & 5, the balloon has proximal and distal ends with two axes, a central axis 50 and an offset axis the guide wire lumen is oriented on, which is equivalent to the balloon end axis claimed), the balloon having a balloon radius [0108], the balloon central axis being spaced apart from the balloon end axis (Fig 5, [0105]-[0109] when considering the dimensions given in Fig 5 this limitation is met); a guidewire lumen (GWL 17) that extends at least between the balloon proximal end and the balloon distal end, the guidewire lumen being positioned offset from the balloon central axis [0046][0107] (Fig 4 & 5, guidewire lumen 17 is offset from the central axis along the length of the balloon) and wherein the guidewire lumen is positioned substantially coaxially with the balloon end axis (Fig 4 & 5, GWL 17 is positioned along a balloon axis that extends along the length of the balloon), a catheter shaft [0038], wherein the balloon is coupled to the catheter shaft [0038][0057] (catheter shaft 2, in Fig 4) and wherein the catheter shaft includes a longitudinal axis, and wherein the longitudinal axis is substantially coaxial with the balloon end axis [0036][0039][0046][0105] (Fig 4, catheter shaft 2 extends along coaxially with the other balloon axes, where cooling element 11 and GWL 17 are disposed) and an energy guide that selectively receives energy from the energy source, the energy guide guiding the energy from the energy source into the balloon interior, wherein the energy guide includes a guide distal end that is positioned on the balloon central axis when the balloon is in the inflated state ([0047][0057]-[0061] a cooling element 11 guides the coolant/energy from the energy source into the balloon interior, the distal end of this cooling element 11 is disposed on the central axis when the balloon is inflated, Figs 4 & 5).
	Hawkins teaches system for generating shock waves within a balloon catheter using a laser or electrodes and Park teaches a system for positioning an active element (cooling element 11) of a balloon catheter in an asymmetric balloon.  Examiner notes that these inventions make use of different energy forms as a mechanism for treating tissue, in the suggested combination, the energy source and energy guide of Hawkins need not be replaced with the cooling modality of Park. Rather, the system of Hawkins, which already relies on common catheter components (a guidewire/guidewire lumen to place a balloon within a vessel, a balloon that may be filled with fluid to expand it [0038], and an energy guide 122 to direct energy for treatment into a balloon [0059]) may be modified to make use of the geometric layout of the asymmetric balloon catheter system of Park to place the energy guide of Hawkins along a central axis within the asymmetric balloon. It would be obvious to one of ordinary skill in the art at the time of invention to have modified Hawkins with the asymmetric balloon and energy guide placement of Park as this positioning allows the system of Park to cool the balloon uniformly [0006][0047][0059], this positioning will similarly allow for the generated pressure wave of Hawkins to disperse evenly from a central location to the peripheral of the fluid filled balloon. 
	Regarding claims 17-19, Hawkins in view of Park teach a system as claimed in claim 11. Further, Hawkins teaches a balloon catheter (Title) wherein a laser source may deliver pulses of laser energy via a fiber energy guide to the balloon interior (Fig 17, [0059] a laser fiber 122 connected to a pulsed laser generator delivers light to a balloon interior), to generate plasma in the balloon fluid within the balloon interior, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon wall adjacent to the treatment site [0003][0052]-[0056] [0059] (the laser system may generate plasma in the same manner as the described electrode example [0010], which generates plasma to cause bubble formation and decomposition which sends pressure in waves throughout the balloon).
	Regarding claim 29, Hawkins in view of Park teach a system as claimed in claim 20. Further, Hawkins teaches wherein the energy guide includes an optical fiber and the energy source is a laser source that provides pulses of laser energy (Fig 17 [0059] “a laser fiber 122 connected to a laser pulse generator 130 is delivered into the balloon interior between the guide wire sheath and the balloon wall. The laser pulse generator 130 and the laser fiber 122 may also be used to create a shockwave by means of generating a steam bubble as well”).
	Regarding claims 24 and 32, Hawkins in view of Park teach a system as claimed in claim 1 and 20. Further, Hawkins teaches wherein the energy guide includes an electrode pair including spaced apart electrodes that extend into the balloon interior; and wherein pulses of high voltage from the energy source are applied to the electrodes and form an electrical arc across the electrodes ([0037] “electrodes 22 and 24 are formed of metal, such as stainless steel or tungsten, and are placed a controlled distance apart to allow a reproducible arc for a given voltage and current. The electrical arcs between electrodes 22 and 24 in the fluid are used to generate shock waves in the fluid. The variable high voltage pulse generator 30 is used to deliver a stream of pulses to the electrodes 22 and 24 to create a stream of shock waves within the balloon 26”). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Hawkins as described above, to make use of two electrode as suggested by this alternative embodiment because this modification comprises a simple substitution of one known element (pulsed laser source as described above) for another (two electrodes which may arc between them) to obtain predictable results (this system also produces the shockwave treatment phenomenon).
	Regarding claim 30, Hawkins in view of Park teach a system as claimed in claim 20. Hawkins does not teach wherein the balloon wall has (i) a balloon radius, (ii) a first wall side, and (iii) a second wall side, the balloon including a first wall distance between the first wall side and the energy guide and a second wall distance between the second wall side and the guidewire lumen, the first wall distance being greater than the balloon radius, the second wall distance being less than the balloon radius.

    PNG
    media_image1.png
    320
    368
    media_image1.png
    Greyscale
	 Park teaches wherein the balloon wall has (i) a balloon radius, (ii) a first wall side, and (iii) a second wall side, the balloon including a first wall distance between the first wall side and the energy guide and a second wall distance between the second wall side and the guidewire lumen, the first wall distance being greater than the balloon radius, the second wall distance being less than the balloon radius (Examiner considers that a first and second wall may refer to any wall of the balloon based on the claim language; In Fig 5, as seen below arrow 1 shows the balloon radius, while 2 shows a first wall to energy guide distance and 3 shows a second wall to guidewire lumen, these satisfy the length requirements of the claim ).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Hawkins with the asymmetric balloon and energy guide placement of Park as this positioning allows the system of Park to cool the balloon uniformly [0006][0047][0059], this positioning will similarly allow for the generated pressure wave of Hawkins to disperse evenly from a central location to the peripheral of the fluid filled balloon.
	Conclusion
Examiner, notes that in order to clarify the record, the order of references cited under 35 USC 103 in the final rejection was changed. This was done in accordance with MPEP 1207.03(a) II, 4. “Changing the order of references in the statement of rejection, but relying on the same teachings of those references.” In doing so the grounds of rejection in view of Hawkins and Park have not been altered for original claims and thus the present action is made as a final action on the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 August 2022